Appellant was convicted of burglary and his sentence fixed at two years confinement in the State penitentiary.
There are no bills of exception found in the record. While other *Page 615 
questions are touched upon in the brief, the only one raised in the record is the sufficiency of the evidence. It is meager and we can not say it is insufficient. The State's theory was that the appellant broke into a house and stole a pair of shoes. There was evidence that the house described in the indictment was broken open and the pair of shoes was missing; that appellant was found in possession of them and admitted getting them, stating that he would return them if the injured party would not have him arrested, and that when the injured party declined to make this agreement appellant fled. A witness testified to closing the house and going away, and on returning found the house broken into and appellant was leaving the proximity of the house with a bundle under his arm, and the shoes which had been left there gone. Appellant denied the transaction, and claimed that the witnesses were prejudiced against him, and denied the admission that he had the shoes and had broken in the house. In this state of the record we have no alternative but to order an affirmance, which is accordingly done.
Affirmed.